Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 12/30/2020, in which claims 1, 8, and 15 are amended. Claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments dated 12/30/2020 have been fully considered, but they are not deemed to be persuasive.
As to claims 1, 8, and 15, applicants submit the following argument.
“This feature is not taught or suggested by Blagsvedt. Furthermore, Examiner Borja pointed out that the feature of "monitoring a real-time post-appending body of on-screen text, wherein the on-screen text is produced by an application generating the user's message executing on a computing system" is not taught or suggested by the references, and particularly Blagsvedt.”

The examiner respectfully disagrees. Examiner does not recall stating the above recited features are not taught by Blagsvedt, nor that the inclusion of its features would overcome the current prior art. 
Alhonen discloses that the system monitors for text being entered (real-time post-appending body) as part of a text message (user's messages), in step 490 as shown in Fig 4 [See ¶-24-25]. Thus, Alhonen only monitors and reads the user’s messages being input (user’s message).
Blagsvedt discloses a system that waits for an instant message to be received (monitor… incoming messages) in step 710 shown in Fig 7 [See ¶-43]. The received monitor and read a user's screen that includes only the user's messages and incoming messages" does not preclude the system from only reading the user's incoming messages and the user's messages, rather than the entire user’s screen. The combination would only monitor and read the user’s messages as taught by Alhonen, and the incoming messages as taught by Blagsvedt.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alhonen (US 20100332215 A1), in view of Blagsvedt et al (US 20070208813 A1), in view of Koivunen (US 20090313020 A1). 
As to claim 1, Alhonen discloses a system configured to facilitate capture of recently-arrived text chunk of real-time post-appending body of on-screen text, the system comprising: one or more hardware processors configured by machine-readable 
monitor and read a user's screen that includes only the user's messages …, that include a real-time post-appending body of on-screen text, … [The system monitors for text being entered (real-time post-appending body) as part of a text message (user's messages), in step 490 as shown in fig 4 [See ¶-24-25]. Thus, Alhonen only monitors and reads the user’s messages being input (user’s message)]
obtain an end endpoint of the monitored body, which indicates a locus of the final character of existing on-screen text of the monitored body; [Figure 5A shows that previously determined text 540 includes an end of group marker 536 [See ¶-25]]
remember the locus of the final character of existing on-screen text; [A skilled artisan would understand that the location of the end of group marker 536 (locus) is stored since the marker is displayed and in order to show that the text prior to it has been analyzed and converted [See ¶-25]]
obtain a trigger that indicates that the monitored body may have been post-appended with new on-screen text; and [As shown in fig 5A, when a second group of characters 530 is determined to be entered after the marker 536 by the user, analyzing is begun on the new text [See ¶-25]. This is indicated by highlighting of the text [See ¶-25]. The text is continuously analyzed until the end of group marker 535 is detected as shown in fig 5B [See ¶-25]. The second group of characters 530 (new on-screen text) is shown to be added to the end (post-appended) of the first group of characters 540, as 
in response to the trigger, chunk new on-screen text of the post- appended body based on a difference between the remembered locus and a new endpoint of the new on-screen text of the post-appended body [As shown in fig 5A, a second group of characters 530 is determined to be entered after the marker 536 by the user [See ¶-25]. The text is continuously analyzed until the end of group marker is detected as shown in fig 5B [See ¶-25]. When the end of group marker is detected, the entire new text is converted together (chunk new on-screen text) [See ¶-25]. A skilled artisan would understand that the new underlined text 530 shown in Fig 5A is between the previous end of group marker (e.g. ".") and the following end of group marker shown in Fig 5B.].
Alhonen does not explicitly teach “…wherein the on-screen text is produced by an application generating the user's message executing on a computing system…”
However, Alhonen does teach that the system monitors for text being entered (real-time post-appending body) as part of a text message (user's messages), in step 490 as shown in fig 4 [See ¶-24-25]. Applications may be displayed on the device [See ¶-35]. It would have been obvious to a skilled artisan to implement the text interface 500 shown in fig 5A as a messaging application.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Alhonen’s text interface to incorporate a messaging application interface.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
However, Alhonen does not teach "monitor and read a user's screen that includes only… incoming messages, … adjust the end endpoint to an interior locus in the existing on-screen text of the monitored body". (Emphasis added.)
On the other hand, Blagsvedt does teach "monitor and read a user's screen that includes only … incoming messages…". (Emphasis added.)
Blagsvedt discloses a system that waits for an instant message to be received (monitor… incoming messages) in step 710 shown in Fig 7 [See ¶-43]. The received message is then sent to a translation service (read) [See ¶-44]. The translation is then received and displayed to the user [See ¶-45]. The broadest reasonable interpretation of "monitor and read a user's screen that includes only the user's messages and incoming messages" does not preclude the system from only reading the user's incoming messages and the user's messages, rather than the entire user’s screen. The combination would only monitor and read the user’s messages as taught by Alhonen, and the incoming messages as taught by Blagsvedt.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Alhonen's text conversion to incorporate the teachings of Blagsvedt's translation plug-in.
Motivation to do so would be to allow users to communicate with contacts that do not speak the same language, as taught by Blagsvedt [See ¶-4].

On the other hand, Koivunen does teach "adjust the end endpoint to an interior locus in the existing on-screen text of the monitored body".
Koivunen shows in figure 4 that a user can provide input to move (adjust) the cursor (end endpoint) to any position within the text ("interior locus in the existing on-screen text of the monitored body") [See ¶-41]. For instance, the cursor and text-to-speech conversion can be positioned prior to its current position [See ¶-23, 24].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Alhonen's text conversion, and Blagsvedt's translation plug-in to incorporate the teachings of Koivunen's cursor movement.
Motivation to do so would be to allow a user to repeat or go back over a portion of text, as taught by Koivunen [See ¶-24]. Additional motivation would be to overcome the drawbacks of the prior art which are difficult to select text to convert to speech, particularly for visually impaired users, as taught by Koivunen [See ¶-4].
 As to claim 2, Alhonen, Blagsvedt, and Koivunen disclose the system of claim 1, wherein the chunking includes obtaining a new end endpoint of the monitored body, which indicates the locus of the new final character of post-appended on-screen text of the monitored body; wherein the chunking includes extracting the text between the remembered locus and the new endpoint of the monitored body; wherein the chunking includes providing the extracted text as a chunk of the monitored real-time post-appending body of on-screen text [Alhonen, As shown in fig 5A the second group of 
As to claim 3, Alhonen, Blagsvedt, and Koivunen disclose the system of claim 1, wherein the monitored body has a start endpoint and an end endpoint indicating the locus of a first and a final character, respectively, of initial on-screen text of the monitored body, [Alhonen, As shown in Fig 5A, initial text 540 has a start endpoint (e.g. "M"), and an end endpoint 536 (e.g. ".") [See ¶-25]]
arriving on-screen text appends after the final character of initial on-screen text of the monitored body, and [Alhonen, As shown in fig 5A, the text being input by the user is displayed after the end of group marker 536 [See ¶-25]]
the end endpoint is updated to indicate the locus of a final character of the appended on-screen text [Alhonen, The system determines when the next end of group marker is input, in order to convert the group of characters [See ¶-25]. The first end of group marker 536 and the next end of group marker are determined, and their locations (locus of a final character) are utilized in order to determine text to convert [See ¶-25]. A skilled artisan would understand that the location of the end of group marker is updated (end endpoint) in order to continue to convert text and present text that has already been converted.].
As to claim 4, Alhonen, Blagsvedt, and Koivunen disclose the system of claim 1, further comprising a screen reader [Koivunen, As shown in figure 1, a text-to-speech conversion module 142 (screen reader) is included in the system which synthesizes text to speech [See ¶-30-31]].
As to claim 5, Alhonen, Blagsvedt, and Koivunen disclose the system of claim 1, wherein the real-time post-appending body of on-screen text is produced by a messaging application [Alhonen, the system monitors for text being entered (real-time post-appending body) as part of a text message (user's messages), in step 490 as shown in fig 4 [See ¶-24-25]. Applications may be displayed on the device [See ¶-35]. It would have been obvious to a skilled artisan to implement the text interface 500 shown in fig 5A as a messaging application].
As to claim 6, Alhonen, Blagsvedt, and Koivunen disclose the system of claim 1, wherein the trigger is computer event [Alhonen, When user input (trigger) is detected, the system begins analyzing the text and determining if an end of group character has been input [See ¶-25]. A skilled artisan would understand that user input is a computer event].
As to claim 7, Alhonen, Blagsvedt, and Koivunen disclose the system of claim 1, wherein the trigger is selected from a group consisting of a computer event, a keystroke event, and a timer [Alhonen, When user input (trigger) is detected, the system begins analyzing the text and determining if an end of group character has been input [See ¶-25]. The user input characters can be input via hard keys 735 (keystroke), see fig 7A [See ¶-43]. A skilled artisan would understand that user input is also a computer event].
As to claim 8, Alhonen discloses a method that facilitates capture of recently-arrived text chunk of real-time post-appending body of on-screen text, the method comprising: monitoring and reading a user's screen that includes only the user's message …, that include a real-time post-appending body of on-screen text, … [The system monitors for text being entered (real-time post-appending body) as part of a text message (user's messages), in step 490 as shown in fig 4 [See ¶-24-25]. Thus, Alhonen only monitors and reads the user’s messages being input (user’s message)]
obtaining an end endpoint of the monitored body, which indicates a locus of the final character of existing on-screen text of the monitored body; [Figure 5A shows that previously determined text 540 includes an end of group marker 536 [See ¶-25]]
remembering the locus of the final character of existing on-screen text; [A skilled artisan would understand that the location of the end of group marker 536 (locus) is stored since the marker is displayed and in order to show that the text prior to it has been analyzed and converted [See ¶-25]]
obtaining a trigger that indicates that the monitored body may have been post-appended with new on-screen text; and [As shown in fig 5A, when a second group of characters 530 is determined to be entered after the marker 536 by the user, analyzing is begun on the new text [See ¶-25]. This is indicated by highlighting of the text [See ¶-25]. The text is continuously analyzed until the end of group marker 535 is detected as shown in fig 5B [See ¶-25]. The second group of characters 530 (new on-screen text) is shown to be added to the end (post-appended) of the first group of characters 540, as shown between Figs 5A and 5B. Further, the analysis is begun when user input is determined to be provided (trigger) [See ¶-25]]

Alhonen does not explicitly teach “…wherein the on-screen text being produced by an application generating the user's message executing on a computing system …”
However, Alhonen does teach that the system monitors for text being entered (real-time post-appending body) as part of a text message (user's messages), in step 490 as shown in fig 4 [See ¶-24-25]. Applications may be displayed on the device [See ¶-35]. It would have been obvious to a skilled artisan to implement the text interface 500 shown in fig 5A as a messaging application.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Alhonen’s text interface to incorporate a messaging application interface.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of a messaging application interface would have predictably 
However, Alhonen does not teach "monitoring and reading a user's screen that includes only … incoming messages, … adjusting the end endpoint to an interior locus in the existing on-screen text of the monitored body". (Emphasis added.)
On the other hand, Blagsvedt does teach "monitoring and reading a user's screen that includes only … incoming messages …". (Emphasis added.)
Blagsvedt discloses a system that waits for an instant message to be received (monitor… incoming messages) in step 710 shown in Fig 7 [See ¶-43]. The received message is then sent to a translation service (read) [See ¶-44]. The translation is then received and displayed to the user [See ¶-45]. The broadest reasonable interpretation of "monitor and read a user's screen that includes only the user's messages and incoming messages" does not preclude the system from only reading the user's incoming messages and the user's messages, rather than the entire user’s screen. The combination would only monitor and read the user’s messages as taught by Alhonen, and the incoming messages as taught by Blagsvedt. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Alhonen's text conversion to incorporate the teachings of Blagsvedt's translation plug-in.
Motivation to do so would be to allow users to communicate with contacts that do not speak the same language, as taught by Blagsvedt [See ¶-4].
However, Alhonen, and Blagsvedt do not teach “adjusting the end endpoint to an interior locus in the existing on-screen text of the monitored body".

Koivunen shows in figure 4 that a user can provide input to move (adjust) the cursor (end endpoint) to any position within the text ("interior locus in the existing on-screen text of the monitored body") [See ¶-41]. For instance, the cursor and text-to-speech conversion can be positioned prior to its current position [See ¶-23, 24].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Alhonen's text conversion, and Blagsvedt's translation plug-in to incorporate the teachings of Koivunen's cursor movement.
Motivation to do so would be to allow a user to repeat or go back over a portion of text, as taught by Koivunen [See ¶-24]. Additional motivation would be to overcome the drawbacks of the prior art which are difficult to select text to convert to speech, particularly for visually impaired users, as taught by Koivunen [See ¶-4].
As to claim 9, Alhonen, Blagsvedt, and Koivunen disclose the method of claim 8, wherein the chunking includes obtaining a new end endpoint of the monitored body, which indicates the locus of the new final character of post-appended on-screen text of the monitored body; wherein the chunking includes extracting the text between the remembered locus and the new endpoint of the monitored body; wherein the chunking includes providing the extracted text as a chunk of the monitored real-time post-appending body of on-screen text [Alhonen, As shown in fig 5A, a second group of characters 530 is determined to be entered after the marker 536 by the user [See ¶-25]. The text is continuously analyzed until the end of group marker is detected as shown in 
As to claim 10, Alhonen, Blagsvedt, and Koivunen disclose the method of claim 8, wherein the monitored body has a start endpoint and an end endpoint indicating the locus of a first and a final character, respectively, of initial on-screen text of the monitored body, [Alhonen, As shown in Fig 5A, initial text 540 has a start endpoint (e.g. "M"), and an end endpoint 536 (e.g. ".") [See ¶-25]]
arriving on-screen text appends after the final character of initial on-screen text of the monitored body, and [Alhonen, As shown in fig 5A, the text being input by the user is displayed after the end of group marker 536 [See ¶-25]]
the end endpoint is updated to indicate the locus of a final character of the appended on-screen text [Alhonen, The system determines when the next end of group marker is input, in order to convert the group of characters [See ¶-25]. The first end of group marker 536 and the next end of group marker are determined, and their locations (locus of a final character) are utilized in order to determine text to convert [See ¶-25]. A skilled artisan would understand that the location of the end of group marker is updated (end endpoint) in order to continue to convert text and present text that has already been converted.].
As to claim 11, Alhonen, Blagsvedt, and Koivunen disclose the method of claim 8, further comprising responding to a request for a range of the on-screen text [Koivunen, A user can select (request) a starting position, and move the pointer to the 
As to claim 12, Alhonen, Blagsvedt, and Koivunen disclose the method of claim 8, wherein the real-time post-appending body of on-screen text is produced by a messaging application [Alhonen, the system monitors for text being entered (real-time post-appending body) as part of a text message (user's messages), in step 490 as shown in fig 4 [See ¶-24-25]. Applications may be displayed on the device [See ¶-35]. It would have been obvious to a skilled artisan to implement the text interface 500 shown in fig 5A as a messaging application].
As to claim 13, Alhonen, Blagsvedt, and Koivunen disclose the method of claim 8, wherein the trigger is computer event [Alhonen, When user input (trigger) is detected, the system begins analyzing the text and determining if an end of group character has been input [See ¶-25]. A skilled artisan would understand that a user input is a computer event].
As to claim 14, Alhonen, Blagsvedt, and Koivunen disclose the method of claim 8, wherein the trigger is selected from a group consisting of a computer event, a keystroke event, and a timer [Alhonen, When user input (trigger) is detected, the system begins analyzing the text and determining if an end of group character has been input [See ¶-25]. The user input characters can be input via hard keys 735 (keystroke), see 
As to claim 15, Alhonen discloses a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method that facilitates capture of recently-arrived text chunk of real-time post-appending body of on-screen text, the method comprising: [The system may include a processor 718 [See ¶-43]. The system includes memory for storing instructions [See ¶-51]]
monitoring and reading a user's screen that includes only the user's message …, that include a real-time post-appending body of on-screen text, … [The system monitors for text being entered (real-time post-appending body) as part of a text message (user's messages), in step 490 as shown in fig 4 [See ¶-24-25]. Thus, Alhonen only monitors and reads the user’s messages being input (user’s message).]
obtaining an end endpoint of the monitored body, which indicates a locus of the final character of existing on-screen text of the monitored body; [Figure 5A shows that previously determined text 540 includes an end of group marker 536 [See ¶-25]]
remembering the locus of the final character of existing on-screen text; [A skilled artisan would understand that the location of the end of group marker 536 (locus) is stored since the marker is displayed and in order to show that the text prior to it has been analyzed and converted [See ¶-25]]
obtaining a trigger that indicates that the monitored body may have been post-appended with new on-screen text; and [As shown in fig 5A, when a second group of characters 530 is determined to be entered after the marker 536 by the user, analyzing 
in response to the trigger, chunking new on-screen text of the post- appended body based on a difference between the remembered locus and a new endpoint of the new on-screen text of the post-appended body [As shown in fig 5A, a second group of characters 530 is determined to be entered after the marker 536 by the user [See ¶-25]. The text is continuously analyzed until the end of group marker is detected as shown in fig 5B [See ¶-25]. When the end of group marker is detected, the entire new text is converted together (chunk new on-screen text) [See ¶-25]. A skilled artisan would understand that the new underlined text 530 shown in Fig 5A is between the previous end of group marker (e.g. ".") and the following end of group marker shown in Fig 5B.]. 
Alhonen does not explicitly teach “…wherein the on-screen text being produced by an application generating the user's message executing on a computing system…”
However, Alhonen does teach that the system monitors for text being entered (real-time post-appending body) as part of a text message (user's messages), in step 490 as shown in fig 4 [See ¶-24-25]. Applications may be displayed on the device [See ¶-35]. It would have been obvious to a skilled artisan to implement the text interface 500 shown in fig 5A as a messaging application.

Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of a messaging application interface would have predictably resulted in providing modularity of the interface code, and allowing for easier updates to the interface code. 
However, Alhonen does not teach "monitoring and reading a user's screen that includes only … incoming messages, … adjusting the end endpoint to an interior locus in the existing on-screen text of the monitored body". (Emphasis added.)
On the other hand, Blagsvedt does teach "monitoring and reading a user's screen that includes only … incoming messages …". (Emphasis added.)
Blagsvedt discloses a system that waits for an instant message to be received (monitor… incoming messages) in step 710 shown in Fig 7 [See ¶-43]. The received message is then sent to a translation service (read) [See ¶-44]. The translation is then received and displayed to the user [See ¶-45]. The broadest reasonable interpretation of "monitor and read a user's screen that includes only the user's messages and incoming messages" does not preclude the system from only reading the user's incoming messages and the user's messages, rather than the entire user’s screen. The combination would only monitor and read the user’s messages as taught by Alhonen, and the incoming messages as taught by Blagsvedt.

Motivation to do so would be to allow users to communicate with contacts that do not speak the same language, as taught by Blagsvedt [See ¶-4].
However, Alhonen, and Blagsvedt do not teach “adjusting the end endpoint to an interior locus in the existing on-screen text of the monitored body".
On the other hand, Koivunen does teach "adjusting the end endpoint to an interior locus in the existing on-screen text of the monitored body ".
Koivunen shows in figure 4 that a user can provide input to move (adjust) the cursor (end endpoint) to any position within the text ("interior locus in the existing on-screen text of the monitored body") [See ¶-41]. For instance, the cursor and text-to-speech conversion can be positioned prior to its current position [See ¶-23, 24].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Alhonen's text conversion, and Blagsvedt's translation plug-in to incorporate the teachings of Koivunen's cursor movement.
Motivation to do so would be to allow a user to repeat or go back over a portion of text, as taught by Koivunen [See ¶-24]. Additional motivation would be to overcome the drawbacks of the prior art which are difficult to select text to convert to speech, particularly for visually impaired users, as taught by Koivunen [See ¶-4].
As to claim 16, Alhonen, Blagsvedt, and Koivunen disclose the computer-readable storage medium of claim 15, wherein the chunking includes obtaining a new 
As to claim 17, Alhonen, Blagsvedt, and Koivunen disclose the computer-readable storage medium of claim 15, wherein the monitored body has a start endpoint and an end endpoint indicating the locus of a first and a final character, respectively, of initial on-screen text of the monitored body, [Alhonen, As shown in Fig 5A, initial text 540 has a start endpoint (e.g. "M"), and an end endpoint 536 (e.g. ".") [See ¶-25]]
arriving on-screen text appends after the final character of initial on-screen text of the monitored body, and [Alhonen, As shown in fig 5A, the text being input by the user is displayed after the end of group marker 536 [See ¶-25]]
the end endpoint is updated to indicate the locus of a final character of the appended on-screen text [Alhonen, The system determines when the next end of group marker is input, in order to convert the group of characters [See ¶-25]. The first end of 
As to claim 18, Alhonen, Blagsvedt, and Koivunen disclose the computer-readable storage medium of claim 15, further comprising responding to a request for a range of the on-screen text [Koivunen, A user can select (request) a starting position, and move the pointer to the end (range) of the text desired to be converted to speech [See ¶-33-35]. The system converts the text to speech for the user in response to the input (responding) [See ¶-33-35]. The broadest reasonable interpretation does not preclude the system from responding when the start position is selected as well as when the end (range) is selected, thus the limitation is taught].
As to claim 19, Alhonen, Blagsvedt, and Koivunen disclose the computer-readable storage medium of claim 15, wherein the real-time post-appending body of on-screen text is produced by a messaging application [Alhonen, the system monitors for text being entered (real-time post-appending body) as part of a text message (user's messages), in step 490 as shown in fig 4 [See ¶-24-25]. Applications may be displayed on the device [See ¶-35]. It would have been obvious to a skilled artisan to implement the text interface 500 shown in fig 5A as a messaging application].
As to claim 20, Alhonen, Blagsvedt, and Koivunen disclose the computer-readable storage medium of claim 15, wherein the trigger is computer event [Alhonen, When user input (trigger) is detected, the system begins analyzing the text and .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Mon – Fri: 9:00am – 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ROBERTO BORJA/
Examiner, Art Unit 2173